WOOLLEY, Circuit Judge.
This matter being brought on before the court at the March term, 1933, thereof, and with the consent of the attorneys for the respective parties, it is, on this first day of June, 1933, ordered, that the judgment of the United States District Court for the District of New Jersey, the court below, be and the same is hereby affirmed; reserving, however, to the court below, the right to modify, change or suspend the sentence heretofore imposed by said court.
■ We consent to the entry of the foregoing order and to the issuance of the mandate in accordance therewith, forthwith.
Harlan Besson, United States Attorney, By Isador S. Worth, Asst. United States Attorney,
Attorney for Plaintiff-Appellee.
Robert Peacock, ' Attorney for Defendant-Appellant.